Title: To James Madison from Winfield Scott, 27 February 1810
From: Scott, Winfield
To: Madison, James


Sir,February 27th. 1810.
One who’s had the honor to be presented to you in person, but does not flatter himself he yet retains a place in your memory, respectfully solicits your first moments’ leisure, from matters of greater importance, to the consideration of his case.
If it be true in the œconomy of Nature, that not even a sparrow falls without the consent of Him who ruleth above, so neither, perhaps, should a punishment be inflicted, however slight, on the humblest of those over whom you preside, without your knowledge and approbation.
Genl. Hampton, informs me, he has done me the favor to forward for your consideration the proceedings of a late General Court Martial, which, Suspended me from my military functions; under the idea, you might, probably, restore me to command. It is contrary, both to my principles and profession, to solicit mercy for myself. Yet, Sir, if after looking over my case, you shall be pleased to restore me, to my place, among our country’s defenders, the act would certainly record itself on my heart as its most grateful impression.
I will take the liberty, to add, only one idea of solicitation. Should war in a short time, grow, out of our foreign relations, my Sentence will inflict a pang upon my feelings, not contemplated by the Court. For, after, the sacrifices I have made, to prepare for Such an event, to remain an idle Spectator when it shall happen, would be to my soul the worst of tortures. To guard against which, I will entreat you, Sir, to interpose your authority, and let me in for a share of the glorious hazard. With Sentiments, of the highest personal reverence, and official respect, I have the honor to be, Sir, yr: Obt: Sert.
Winfield Scott. Capt: U. S. L. A.
